Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, INVESTools Inc., a corporation having an address of 13947 S.
Minuteman Drive, Draper, UT, 84020, (the “Company”) and Ainslie Simmonds, of 36
Glen Avenue, Norwalk, CT, 06850, (“Employee”) intending to be legally bound,
hereby agree as follows:

 


1.             EMPLOYMENT.  THE COMPANY AGREES TO EMPLOY EMPLOYEE AND EMPLOYEE
HEREBY ACCEPTS SUCH EMPLOYMENT ON AN AT-WILL BASIS PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT ON DECEMBER 8, 2005.  EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY WILL CONTINUE HEREUNDER UNTIL SUCH TIME AS IT IS TERMINATED PURSUANT
TO SECTION 5 (“EMPLOYMENT PERIOD”).  EMPLOYEE REPRESENTS THAT SHE SHALL NOT
DISCLOSE TO THE COMPANY ANY CONFIDENTIAL INFORMATION OBTAINED FROM A THIRD PARTY
OR OTHERWISE VIOLATE ANY CONFIDENTIALITY OBLIGATIONS EMPLOYEE MAY HAVE INCURRED
WITH A THIRD PARTY.


 

2.             SERVICES.  During the Employment Period, Employee shall be
employed as “Chief Marketing/Product Development Officer and Senior Vice
President” with job responsibilities related thereto. Employee shall report to
the Chief Executive Officer and shall devote her full time efforts to the
faithful performance of her duties on behalf of the Company.  Employee shall
also perform such other duties, and may have job responsibilities modified from
time to time as may be requested by the Chief Executive Officer, provided such
duties are generally consistent with the level of responsibility currently held
by Employee.  Employee’s principal place of performance of her duties during the
term of this Agreement shall be the corporate offices located in 45 Rockefeller
Center, New York City.  Employee shall not engage in additional gainful
employment of any kind or undertake any role or position which would affect her
ability to perform her responsibilities, whether or not for compensation, with
any person or entity during the term of this Agreement without advance written
approval of the Chief Executive Officer.

 


3.             ADHERENCE TO COMPANY RULES.  EMPLOYEE, AT ALL TIMES DURING THE
EMPLOYMENT PERIOD, SHALL STRICTLY ADHERE TO AND OBEY ALL OF THE COMPANY’S
WRITTEN RULES, REGULATIONS AND POLICIES, INCLUDING WITHOUT LIMITATION THE
INVESTOOLS CODE OF BUSINESS ETHICS (ATTACHED HERETO AS EXHIBIT A), WHICH WILL BE
PROVIDED TO EMPLOYEE AND ARE NOW IN EFFECT, OR AS SUBSEQUENTLY ADOPTED OR
MODIFIED BY THE COMPANY AND PROVIDED TO EMPLOYEE WHICH GOVERN THE OPERATION OF
THE COMPANY’S BUSINESS AND THE CONDUCT OF EMPLOYEES OF THE COMPANY.

 

1

--------------------------------------------------------------------------------


 


4.             COMPENSATION.

 

A.             SALARY.  EMPLOYEE SHALL RECEIVE AN ANNUAL BASE SALARY OF
$200,000. PAYABLE IN BI-WEEKLY GROSS AMOUNTS OF $7,692.31  EMPLOYEE’S SALARY
SHALL BE SUBJECT TO ALL APPROPRIATE FEDERAL AND STATE WITHHOLDING TAXES AND
SHALL BE PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PROCEDURES OF THE
COMPANY.  EMPLOYEE’S SALARY MAY BE INCREASED OR DECREASED BY THE COMPANY AT ANY
TIME, IN ITS SOLE DISCRETION, UPON PROVIDING EMPLOYEE THIRTY (30) DAYS NOTICE OF
SUCH CHANGE.

 

B.             SIGN-ON BONUS.  UPON SIGNING THIS AGREEMENT, EMPLOYEE SHALL BE
ENTITLED TO RECEIVE A ONE TIME SIGN-ON BONUS OF $35,000.

 

C.             BENEFITS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL BE
ENTITLED TO PARTICIPATE IN THE EMPLOYEE BENEFIT PLANS PROVIDED BY THE COMPANY
FOR ALL EMPLOYEES GENERALLY, SUBJECT TO THE TERMS AND CONDITIONS OF THE
APPLICABLE PLAN.  ADDITIONALLY, EMPLOYEE SHALL BE ENTITLED TO ADDITIONAL TRAVEL
INSURANCE (ACCIDENTAL LIFE & DISMEMBERMENT).  BENEFITS WILL COMMENCE ON THE
FIRST DAY OF THE MONTH FOLLOWING EMPLOYEE’S FIRST DAY OF EMPLOYMENT (JANUARY 1,
2006), EXCEPT THAT THE 401(K) PLAN BENEFITS WILL BE AVAILABLE 90 DAYS AFTER
EMPLOYEE’S EMPLOYMENT BEGINS.  THE COMPANY SHALL BE ENTITLED TO CHANGE, AMEND OR
TERMINATE SUCH PLANS FROM TIME TO TIME IN ITS SOLE DISCRETION.

 

D.             PAID TIME OFF.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL BE
ENTITLED TO FOUR (4) WEEKS OF PAID PERSONAL TIME (PTO) OFF PER YEAR, WHICH SHALL
ACCRUE AT A RATE OF 6.1538 HOURS PER BI-WEEKLY PAY PERIOD.  EMPLOYEE SHALL TAKE
HER PTO TIME IN ACCORDANCE WITH COMPANY POLICIES AND PROCEDURES.

 

D.             EXPENSES.  EMPLOYEE SHALL BE ENTITLED TO REIMBURSEMENT OF HER
ORDINARY AND NECESSARY BUSINESS EXPENSES INCURRED IN THE PERFORMANCE OF HER
DUTIES IN ACCORDANCE WITH COMPANY POLICY.

 

E.             DISCRETIONARY BONUS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE
SHALL BE ENTITLED TO AN ANNUAL BONUS UP TO MAXIMUM OF 35% OF EMPLOYEE’S BASE
SALARY AS DETERMINED IN THE SOLE DISCRETION OF THE COMPANY, PROVIDED THAT
EMPLOYEE AND/OR THE COMPANY MEET PERFORMANCE GOALS AS ESTABLISHED BY THE COMPANY
IN ITS SOLE DISCRETION.

 

F.              STOCK OPTIONS.  UPON EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT,
THE COMPANY SHALL GRANT EMPLOYEE 100,000 OPTIONS TO PURCHASE COMMON STOCK OF THE
COMPANY AT A STRIKE PRICE EQUAL TO THE CLOSING PRICE OF THE STOCK ON DECEMBER 8,
2005.  SUCH OPTIONS SHALL VEST AT A RATE OF 25% PER YEAR.  THE APPLICABLE STOCK
OPTION AGREEMENT AND PLAN SHALL GOVERN ALL OTHER TERMS AND CONDITIONS OF
EMPLOYEE’S OPTIONS, EXCEPT AS DESCRIBED UNDER SECTION 5 (TERMINATION).

 

2

--------------------------------------------------------------------------------


 


5.             TERMINATION.  THE COMPANY OR EMPLOYEE MAY TERMINATE THIS
AGREEMENT AND EMPLOYEE’S EMPLOYMENT AS PROVIDED BELOW:


 

a.             Termination by the Company for Cause.  The Company shall have the
right to immediately terminate Employee’s employment at any time for any of the
following reasons (each of which is referred to herein as “Cause”) by giving
Employee written notice of the effective date of termination (which effective
date may be the date of such notice):

 

(I)                                     WILLFUL AND MATERIAL BREACH BY EMPLOYEE
OF ANY PROVISION OF THIS AGREEMENT;

 

(II)                                  ANY ACT BY EMPLOYEE OF FRAUD OR DISHONESTY
INCLUDING, BUT NOT LIMITED TO, STEALING OR FALSIFICATION OF COMPANY RECORDS,
WITH RESPECT TO ANY ASPECT OF THE COMPANY’S BUSINESS;

 

(III)                               FAILURE BY EMPLOYEE TO FOLLOW THE LAWFUL
INSTRUCTIONS OR DIRECTIONS FROM THE CHIEF EXECUTIVE OFFICER OF THE COMPANY;

 

(IV)                              FAILURE BY EMPLOYEE TO PERFORM IN ANY MANNER
UNDER THIS AGREEMENT AFTER BEING GIVEN REASONABLE NOTICE OF SUCH FAILURE BY THE
COMPANY, ALONG WITH AN EXPLANATION OF SUCH FAILURE OF PERFORMANCE;

 

(V)                                 MISAPPROPRIATION OF COMPANY FUNDS OR OF ANY
CORPORATE OPPORTUNITY;

 

(VI)                              CONVICTION OF EMPLOYEE OF A FELONY, OR OF A
CRIME THAT THE COMPANY, IN ITS SOLE DISCRETION, DETERMINES INVOLVES A SUBJECT
MATTER WHICH MAY REFLECT NEGATIVELY ON THE COMPANY’S REPUTATION OR BUSINESS (OR
A PLEA OF NOLO CONTENDERE THERETO);

 

(VII)                           ACTS BY EMPLOYEE ATTEMPTING TO SECURE OR
SECURING ANY PERSONAL PROFIT NOT FULLY DISCLOSED TO AND APPROVED BY THE CHIEF
EXECUTIVE OFFICER AND/OR THE BOARD OF DIRECTORS (“BOARD”) OF THE COMPANY IN
CONNECTION WITH ANY TRANSACTION ENTERED INTO ON BEHALF OF THE COMPANY;

 

(VIII)                        GROSS, WILLFUL OR WANTON NEGLIGENCE, MISCONDUCT,
OR CONDUCT WHICH CONSTITUTES A BREACH OF ANY FIDUCIARY DUTY OR DUTY OF LOYALTY
OWED TO THE COMPANY BY EMPLOYEE;

 

(IX)                                MATERIAL VIOLATION OF ANY LAWFUL COMPANY
POLICY, RULE, REGULATION OR DIRECTIVE;

 

3

--------------------------------------------------------------------------------


 

(X)                                   CONDUCT ON THE PART OF EMPLOYEE, EVEN IF
NOT IN CONNECTION WITH THE PERFORMANCE OF HER DUTIES CONTEMPLATED UNDER THIS
AGREEMENT, THAT COULD RESULT IN SERIOUS PREJUDICE TO THE INTERESTS OF THE
COMPANY, AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, AND EMPLOYEE FAILS
TO CEASE SUCH CONDUCT IMMEDIATELY UPON RECEIPT OF NOTICE TO CEASE SUCH CONDUCT;

 

(XI)                                ACCEPTANCE BY EMPLOYEE OF EMPLOYMENT WITH
ANOTHER EMPLOYER; OR

 

(XII)                             VIOLATION OF MATERIAL FEDERAL OR STATE
SECURITIES LAWS AS DETERMINED IN THE SOLE DISCRETION OF THE COMPANY.

 

If the Company terminates Employee’s employment for any of the reasons set forth
above, the Company shall have no further obligations to Employee hereunder from
and after the effective date of termination and shall have all other rights and
remedies available under this or any other agreement and at law or in equity and
Employee receives nothing else.

 

b.             Termination by the Company Without Cause.  The Company shall have
the right to terminate Employee without Cause for any reason by providing thirty
(30) days’ written notice to Employee.  If the Company terminates Employee
without Cause by providing thirty (30) days’ notice and Employee is diligently
and effectively rendering services to the Company (as determined by the Company
in its sole discretion) as directed in Section 2 above at the time of her
termination, the Company shall pay Employee through the date of termination and,
subject to the limitations set forth below, the Company shall provide Employee
with severance compensation in an amount equal to the greater of (i) six (6)
month’s base salary (based on Employee’s annual salary on the date of
termination), less applicable taxes or (ii) the severance pay to which Employee
would be entitled under a severance pay plan, if any, in effect at the time of
Employee’s termination without Cause.  Such severance compensation shall be paid
in bi-weekly installments (“Installment Severance Payments”) over the following
six months (referred to herein as the “Severance Period”) in accordance with the
Company’s normal payroll practices and schedule.  Employee shall also be
entitled to the full vesting of all options granted to the termination date,
subject to the terms and conditions of the applicable plan and agreement.  All
other provisions of the Stock Options Agreement will remain in force.   In the
event Employee is in violation of Sections 7, 8, 9, 10 or 12 of this Agreement
at any time during the Severance Period, the Company shall be entitled to
immediately cease the payment of the Installment Severance Payments, the
Company’s severance obligation shall terminate and expire, and the Company shall
have no further obligations hereunder from and after the date of such other
employment or violation and shall have all other rights and remedies available
under this Agreement or any other agreement and at law or in equity.

 

4

--------------------------------------------------------------------------------


 

C.             VOLUNTARY TERMINATION BY EMPLOYEE.  IN THE EVENT THAT EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS VOLUNTARILY TERMINATED BY EMPLOYEE FOR ANY
REASON, THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FROM AND AFTER
THE DATE OF SUCH TERMINATION AND SHALL HAVE ALL OTHER RIGHTS AND REMEDIES
AVAILABLE UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT AND AT LAW OR IN EQUITY.

 

D.             TERMINATION UPON DEATH.  IN THE EVENT THAT EMPLOYEE SHALL DIE
DURING HER EMPLOYMENT BY THE COMPANY, THE COMPANY SHALL PAY TO EMPLOYEE’S ESTATE
ANY COMPENSATION DUE THAT WOULD OTHERWISE HAVE BEEN PAYABLE THROUGH THE DATE OF
DEATH.

 

E.             TERMINATION UPON DISABILITY.  IN THE EVENT THAT EMPLOYEE SHALL
BECOME DISABLED DURING HER EMPLOYMENT BY THE COMPANY, EMPLOYEE’S EMPLOYMENT
HEREUNDER SHALL TERMINATE AND THE COMPANY SHALL PROVIDE EMPLOYEE WITH SEVERANCE
PAYMENTS EQUAL TO THREE (3) MONTHS’ SALARY (BASED ON EMPLOYEE’S MONTHLY SALARY
ON THE DATE OF TERMINATION), LESS APPLICABLE TAXES.  SUCH SEVERANCE PAYMENTS
SHALL BE PAID BI-WEEKLY OVER A PERIOD OF THREE MONTHS IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL PRACTICES AND SCHEDULE.   FOR PURPOSES OF THIS
AGREEMENT, EMPLOYEE SHALL BECOME “DISABLED” IF SHE SHALL BECOME, BECAUSE OF
ILLNESS OR INCAPACITY, UNABLE TO PERFORM THE ESSENTIAL FUNCTIONS OF HER JOB
UNDER THIS AGREEMENT WITH OR WITHOUT REASONABLE ACCOMMODATION FOR A CONTINUOUS
PERIOD OF ONE HUNDRED AND EIGHTY (180) DAYS DURING THE EMPLOYMENT PERIOD.  IN
ADDITION, SHE SHALL BE CONCLUSIVELY DEEMED TO BE DISABLED IF SHE IS DETERMINED
ELIGIBLE TO RECEIVE DISABILITY BENEFITS FROM:

 

(I)                                     ANY POLICY OF DISABILITY INSURANCE
ISSUED BY A COMMERCIAL INSURER; OR

 

(II)                                  A WAIVER OF PREMIUM BENEFIT FORMING A PART
OF ANY POLICY OF LIFE INSURANCE; OR

 

(III)                               SOCIAL SECURITY.

 

IF THERE IS A DISPUTE REGARDING THE EXISTENCE OR CONTINUATION OF A DISABILITY,
THE COMPANY MAY REQUIRE THE EMPLOYEE TO SUBMIT TO AN EXAMINATION BY A MEDICAL
DOCTOR LICENSED TO PRACTICE MEDICINE AT SUCH REASONABLE TIMES AS IT MAY REQUIRE
BUT NOT MORE FREQUENTLY THAN ONCE IN ANY 120 DAY PERIOD.  THE COMPANY SHALL PAY
FOR SUCH EXAMINATIONS.

 

5

--------------------------------------------------------------------------------


 

6.             CHANGE OF CONTROL.

 

a.             For purposes of this Agreement, a “Change in Control” of the
Company shall be deemed to have occurred at such time as:


 


I.              ANY “PERSON” (AS THE TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES OF THE COMPANY REPRESENTING
MORE THAN 50% OF THE COMPANY’S OUTSTANDING VOTING SECURITIES OR RIGHTS TO
ACQUIRE SUCH SECURITIES EXCEPT FOR ANY VOTING SECURITIES ISSUED OR PURCHASED
UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ITS SUBSIDIARIES;  OR


 


II.            A PLAN OF REORGANIZATION, MERGER, CONSOLIDATION, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR SIMILAR TRANSACTION OCCURS OR
IS EFFECTUATED IN WHICH THE COMPANY IS NOT THE RESULTING OR SURVIVING ENTITY;
PROVIDED, HOWEVER, THAT SUCH AN EVENT LISTED ABOVE WILL BE DEEMED TO HAVE
OCCURRED OR TO HAVE BEEN EFFECTUATED ONLY UPON RECEIPT OF ALL REQUIRED
REGULATORY APPROVALS NOT INCLUDING THE LAPSE OF ANY REQUIRED WAITING PERIODS; OR


 


III.           THE BOARD DETERMINES IN ITS SOLE DISCRETION THAT A CHANGE IN
CONTROL HAS OCCURRED.


 

b.             Benefits Upon Change in Control.

 


I.              SEVERANCE BENEFITS.  IF A CHANGE OF CONTROL OCCURS WITHIN THE
FIRST THREE (3) YEARS OF EMPLOYEE’S EMPLOYMENT PURSUANT TO THIS AGREEMENT, AND
EMPLOYEE IS TERMINATED AS A RESULT OF THE CHANGE OF CONTROL EVENT, EMPLOYEE
SHALL BE ENTITLED TO RECEIVE A CASH SEVERANCE BENEFIT IN AN AMOUNT EQUAL TO NINE
(9) MONTH’S BASE SALARY (BASED ON EMPLOYEE’S ANNUAL SALARY ON THE DATE OF THE
CHANGE OF CONTROL), LESS APPLICABLE TAXES.  SUCH AMOUNT SHALL BE PAID IN
BI-WEEKLY INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES
AND SCHEDULE.  EMPLOYEE SHALL ALSO BE ENTITLED TO THE FULL VESTING OF ALL
OPTIONS GRANTED TO THE TERMINATION DATE, SUBJECT TO THE TERMS AND CONDITIONS OF
THE APPLICABLE PLAN AND AGREEMENT.  ALL OTHER PROVISIONS OF THE STOCK OPTIONS
AGREEMENT WILL REMAIN IN FORCE. PROVIDED HOWEVER, THE COMPANY SHALL HAVE NO
OBLIGATION TO PROVIDE EMPLOYEE WITH ANY SEVERANCE COMPENSATION OR OPTIONS
VESTING UNDER THIS SECTION 6 IF EMPLOYEE IS IN BREACH OR VIOLATION OF ANY OF THE
COVENANTS CONTAINED IN SECTIONS 7, 8, 9, 10 OR 12, DURING THE TIME PERIOD IN
WHICH THE COMPANY IS MAKING THE SEVERANCE PAYMENTS.

 

6

--------------------------------------------------------------------------------


 

7.         NONDISCLOSURE.  During the Employment Period, the Company agrees and
promises to provide, and Employee will acquire, knowledge with respect to the
Company’s business operations, including, by way of illustration, the Company’s
Work Product (as defined below), trade secrets, processes, methodologies and
methods for analyzing and investing in the stock market, software, databases,
and other technical information, business information, customer lists and
information, customer preferences, promotional and marketing materials,
marketing plans and strategies, business planning, financial, and costing
information related thereto, regardless of the form or media containing such
information, and confidential information relating to the Company’s policies and
employees (all of such information herein referred to as the “Confidential
Information”).  The protection of the Confidential Information against
unauthorized disclosure or use is of critical importance to the Company. 
Employee agrees that Employee will not, during her employment, divulge to any
person, directly or indirectly, except to the Company or its officers and agents
(including Company attorneys or accountants) or as reasonably required in
connection with Employee’s duties on behalf of the Company, or use, except on
behalf of the Company, any Confidential Information acquired by Employee during
her employment.  Employee agrees that her confidentiality obligation applies to
all Confidential Information she has received, learned or accessed, no matter
when she accessed, learned or received such information.  Employee further
agrees that Employee will not, at any time after her employment has ended (for
whatever reason), use or divulge to any person directly or indirectly any
Confidential Information, or use any Confidential Information in any subsequent
employment or business of any nature; provided however that Employee shall not
be liable for disclosure or use of any Confidential Information:

 

(i)                                     if it was disclosed after written
approval of the Company; or

 

(ii)                                  the Confidential Information is required
to be disclosed under applicable law or regulation.

 


  IF EMPLOYEE IS SUBPOENAED, OR IS OTHERWISE REQUIRED BY LAW TO TESTIFY
CONCERNING CONFIDENTIAL INFORMATION, EMPLOYEE AGREES TO IMMEDIATELY NOTIFY
COMPANY UPON RECEIPT OF A SUBPOENA, OR UPON BELIEF THAT SUCH TESTIMONY SHALL BE
REQUIRED.  EMPLOYEE SHALL NOT COPY OR REMOVE FROM THE COMPANY’S PLACES OF
BUSINESS ANY OF THE OF THE COMPANY’S DOCUMENTS, MATERIALS OR ITEMS CONTAINING
CONFIDENTIAL INFORMATION EXCEPT WITH THE EXPRESS WRITTEN PERMISSION OF THE
COMPANY OR IN THE NORMAL COURSE OF EMPLOYMENT.


 


8.             NON-INTERFERENCE OR SOLICITATION.  EMPLOYEE AGREES THAT DURING
THE EMPLOYMENT PERIOD, AND FOR A PERIOD OF SIX (6) MONTHS FOLLOWING THE
TERMINATION OF HER EMPLOYMENT (FOR WHATEVER REASON), THAT EMPLOYEE SHALL NOT
KNOWINGLY, DIRECTLY OR INDIRECTLY, INDUCE, SOLICIT, OR ATTEMPT TO PERSUADE,
DIRECTLY OR INDIRECTLY, (1) ANY FORMER, CURRENT OR FUTURE EMPLOYEE, AGENT,
CONTRACTOR, MANAGER, CONSULTANT, DIRECTOR OR OTHER PARTICIPANT IN THE COMPANY,
OR (2) ANY PERSON WHO HAS PURCHASED A PROGRAM OR PRODUCT OF THE COMPANY DURING
THE TERM OF THIS AGREEMENT, OR (3) ANY PERSON OR ENTITY WHO HAS COLLABORATED OR
WAS AFFILIATED WITH THE COMPANY DURING THE TERM OF THIS AGREEMENT, (ALL THE
FOREGOING THREE GROUPS BEING COLLECTIVELY REFERRED TO HEREIN AS “PARTICIPANT”)
TO ENTER INTO ANY BUSINESS RELATIONSHIP WITH EMPLOYEE, EXCEPT FOR THE

 

7

--------------------------------------------------------------------------------


 


BENEFIT OF THE COMPANY, OR ANY BUSINESS ORGANIZATION IN WHICH EMPLOYEE IS
INVOLVED OR WHICH IS IN COMPETITION WITH THE RESTRICTED BUSINESS.  IN ADDITION,
DURING THE EMPLOYMENT PERIOD AND FOR A PERIOD OF SIX (6) MONTHS FOLLOWING THE
TERMINATION OF HER EMPLOYMENT (FOR WHATEVER REASON), EMPLOYEE SHALL NOT (1)
DIRECTLY OR INDIRECTLY CONTACT ANY PERSON OR ENTITY HAVING A RELATIONSHIP (AS
DEFINED BELOW) WITH THE COMPANY OR DISCLOSED BY THE COMPANY TO EMPLOYEE FOR THE
PURPOSE OF TAKING ADVANTAGE OF A BUSINESS OPPORTUNITY TO THE DETRIMENT OF THE
COMPANY, (2) OTHERWISE CIRCUMVENT A RELATIONSHIP WITH THE COMPANY OR, TO THE
DETRIMENT OF THE COMPANY, ESTABLISH A RELATIONSHIP WITH A PARTY WITH WHOM THE
COMPANY HAS A RELATIONSHIP, OR (3) SEEK TO ESTABLISH ANY RIGHTS, INCLUDING BUT
NOT LIMITED TO INTELLECTUAL PROPERTY RIGHTS, ANYWHERE IN THE WORLD IN CONFLICT
WITH ANY INTELLECTUAL PROPERTY RIGHTS RELATED TO WORK PRODUCT.


 


FOR PURPOSES OF THIS AGREEMENT, THE TERM “RESTRICTED BUSINESS” SHALL MEAN THE
AREA OF BUSINESS DEALING WITH PROVIDING TELEMARKETING, AND SEMINAR PRODUCTS,
WORKSHOPS, AND SELF-STUDY PROGRAMS, ALL RELATING TO STOCKS AND STOCK MARKET
INVESTING INFORMATION AND ANALYSIS, AS WELL AS ANY OTHER AREA OF BUSINESS IN
WHICH THE COMPANY IS ENGAGED.   FOR PURPOSES OF THIS AGREEMENT, “DIRECTLY OR
INDIRECTLY” MEANS AS A PAID OR UNPAID DIRECTOR, OFFICER, AGENT, REPRESENTATIVE,
MANAGER, EMPLOYEE OF, OR CONSULTANT TO ANY ENTERPRISE, OR ACTING AS A PROPRIETOR
OF AN ENTERPRISE, OR HOLDING ANY DIRECT OR INDIRECT PARTICIPATING ROLE IN ANY
ENTERPRISE AS AN OWNER, PARTNER, LIMITED PARTNER, MEMBER, MANAGER, JOINT
VENTURER, SHAREHOLDER OR CREDITOR.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“RELATIONSHIP” SHALL MEAN A BUSINESS ARRANGEMENT, TRANSACTION, CONTRACT,
UNDERSTANDING OR OTHER BUSINESS RELATIONSHIP.  THE FOREGOING PROHIBITION AGAINST
SOLICITING PARTICIPANTS SHALL INCLUDE EMPLOYEE AGREEING TO ENTER INTO ANY SUCH
PROHIBITED RELATIONSHIP, EVEN IF PARTICIPANT MADE THE INITIAL CONTACT REGARDING
SUCH RELATIONSHIP.


 

9.             NON-COMPETITION.  In consideration of the numerous mutual
promises and agreements contained in this Agreement between the Company and
Employee, including, without limitation, those involving, employment,
compensation, and Confidential Information, and in order to protect the
Company’s Confidential Information and other legitimate business interests and
to reduce the likelihood of irreparable damage which would occur in the event
such information is provided to or used by a competitor of the Company, Employee
agrees that during her employment and for an additional period of six (6) months
immediately following the termination of her employment (for whatever reason)
(the “Noncompetition Term”), she shall not directly or indirectly enter into or
attempt to enter into the Restricted Business in the United States or Canada.

 

Employee hereby acknowledges that the geographic boundaries, scope of prohibited
activities and the time duration of the provisions of this Section 9 are
reasonable and are no broader than are necessary to protect the legitimate
business interests of the Company. This noncompetition provision shall survive
the termination of Employee’s employment (for any reason) and can only be
revoked or modified by a writing signed by the parties which specifically states
an intent to revoke or modify this provision.  Employee acknowledges that the
Company would not employ her or provide her with access to its Confidential
Information but for her covenants or promises contained in this Section.

 

8

--------------------------------------------------------------------------------


 

The Company and Employee agree and stipulate that the agreements and covenants
not to compete contained in this Section 9 hereof are fair and reasonable in
light of all of the facts and circumstances of the relationship between Employee
and the Company; however, Employee and the Company are aware that in certain
circumstances courts have refused to enforce certain terms of agreements not to
compete.  Therefore, in furtherance of, and not in derogation of the provisions
of this Section 9, the Company and Employee agree that in the event a court
should decline to enforce any terms of any of the provisions of this Section 9,
that Section 9 shall be deemed to be modified or reformed to restrict Employee’s
competition with the Company to the maximum extent, as to time, geography and
business scope, which the court shall find enforceable; provided, however, in no
event shall the provisions of this Section 9 be deemed to be more restrictive to
Employee than those contained herein.

 


10.          WORK PRODUCT.  FOR PURPOSES OF THIS SECTION 10, “WORK PRODUCT”
SHALL MEAN ALL INTELLECTUAL PROPERTY RIGHTS, INCLUDING ALL TRADE SECRETS, U.S.
AND INTERNATIONAL COPYRIGHTS, TRADEMARKS, TRADE NAMES, PATENTABLE INVENTIONS,
DISCOVERIES AND OTHER INTELLECTUAL PROPERTY RIGHTS IN ANY PROGRAMMING, DESIGN,
DOCUMENTATION, TECHNOLOGY, OR OTHER WORK PRODUCT THAT IS CREATED IN CONNECTION
WITH EMPLOYEE’S WORK.  IN ADDITION, ALL RIGHTS IN ANY PREEXISTING PROGRAMMING,
DESIGN, DOCUMENTATION, TECHNOLOGY, OR OTHER WORK PRODUCT PROVIDED TO THE COMPANY
DURING EMPLOYEE’S EMPLOYMENT SHALL AUTOMATICALLY BECOME PART OF THE WORK PRODUCT
HEREUNDER, WHETHER OR NOT IT ARISES SPECIFICALLY OUT OF EMPLOYEE’S “WORK.”  FOR
PURPOSES OF THIS AGREEMENT, “WORK” SHALL MEAN (I) ANY DIRECT ASSIGNMENTS AND
REQUIRED PERFORMANCE BY OR FOR THE COMPANY, AND (2) ANY OTHER PRODUCTIVE OUTPUT
THAT RELATES TO THE BUSINESS OF THE COMPANY AND IS PRODUCED DURING THE COURSE OF
EMPLOYEE’S EMPLOYMENT OR ENGAGEMENT BY THE COMPANY.  FOR THIS PURPOSE, WORK MAY
BE CONSIDERED PRESENT EVEN AFTER NORMAL WORKING HOURS, AWAY FROM THE COMPANY’S
PREMISES, ON AN UNSUPERVISED BASIS, ALONE OR WITH OTHERS.  UNLESS OTHERWISE
APPROVED IN WRITING BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, THIS
AGREEMENT SHALL APPLY TO ALL WORK PRODUCT CREATED IN CONNECTION WITH ALL WORK
CONDUCTED BEFORE OR AFTER THE DATE OF THIS AGREEMENT.

 

The Company shall own all rights in the Work Product.  To this end, all Work
Product shall be considered work made for hire for the Company.  If any of the
Work Product may not, by operation of law or agreement, be considered Work made
by Employee for hire for the Company (or if ownership of all rights therein do
not otherwise vest exclusively in the Company immediately), Employee agrees to
assign, and upon creation thereof does hereby automatically assign, without
further consideration, the ownership thereof to the Company.  Employee hereby
irrevocably relinquishes for the benefit of the Company and its assigns any
moral rights in the Work Product recognized by applicable law.  The Company
shall have the right to obtain and hold, in whatever name or capacity it
selects, copyrights, registrations, and any other protection available in the
Work Product.

 

Employee agrees to perform upon the request of the Company, during or after
Employee’s Work or employment, such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including by (1) executing, acknowledging, and delivering any requested
affidavits and documents of assignment and

 

9

--------------------------------------------------------------------------------


 

conveyance, (2) obtaining and/or aiding in the enforcement of copyrights, trade
secrets, and (if applicable) patents with respect to the Work Product in any
countries, and (3) providing testimony in connection with any proceeding
affecting the rights of the Company in any Work Product.

 

Employee also agrees to develop all Work Product in a manner that avoids even
the appearance of infringement of any third party’s intellectual property
rights.


 


11.          NO EXCLUSIONS.  EMPLOYEE HEREBY REPRESENTS THAT EMPLOYEE HAS NOT
HERETOFORE CREATED ANY WORK PRODUCT OR PREPARED ANY WORK, WHICH IS THE SUBJECT
OF ANY WORK PRODUCT, THAT EMPLOYEE WISHES TO EXCLUDE FROM THE PROVISIONS OF
SECTION 10 ABOVE.


 


12.          RETURN OF DOCUMENTS.  EMPLOYEE AGREES THAT IF EMPLOYEE’S
RELATIONSHIP WITH THE COMPANY IS TERMINATED (FOR WHATEVER REASON), EMPLOYEE
SHALL NOT TAKE WITH EMPLOYEE, BUT WILL LEAVE WITH THE COMPANY, ALL WORK PRODUCT,
CONFIDENTIAL INFORMATION, RECORDS, FILES, MEMORANDA, REPORTS, PRICE LISTS,
CUSTOMER LISTS, SUPPLIER LISTS, FINANCIAL INFORMATION, DOCUMENTS AND OTHER
INFORMATION, IN WHATEVER FORM (INCLUDING ON COMPUTER DISK), AND ANY COPIES
THEREOF, OR IF SUCH ITEMS ARE NOT ON THE PREMISES OF THE COMPANY, EMPLOYEE
AGREES TO RETURN SUCH ITEMS IMMEDIATELY UPON EMPLOYEE’S TERMINATION.  EMPLOYEE
ACKNOWLEDGES THAT ALL SUCH ITEMS ARE AND REMAIN THE PROPERTY OF THE COMPANY.

 


13.          INJUNCTIVE RELIEF.  EMPLOYEE ACKNOWLEDGES THAT BREACH OF ANY OF THE
AGREEMENTS CONTAINED HEREIN, INCLUDING, WITHOUT LIMITATION, THE CONFIDENTIALITY,
NONSOLICITATION AND NONCOMPETITION COVENANTS SPECIFIED IN SECTIONS 7, 8 AND 9,
WILL GIVE RISE TO IRREPARABLE INJURY TO THE COMPANY, INADEQUATELY COMPENSABLE IN
DAMAGES.  ACCORDINGLY, EMPLOYEE AGREES THAT THE COMPANY SHALL BE ENTITLED TO
INJUNCTIVE RELIEF TO PREVENT OR CURE BREACHES OR THREATENED BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFIC PERFORMANCE OF THE TERMS
AND PROVISIONS HEREOF IN ANY COURT OF COMPETENT JURISDICTION, IN ADDITION TO ANY
OTHER LEGAL OR EQUITABLE REMEDIES WHICH MAY BE AVAILABLE.  EMPLOYEE FURTHER
ACKNOWLEDGES AND AGREES THAT THE ENFORCEMENT OF A REMEDY HEREUNDER BY WAY OF
INJUNCTION SHALL NOT PREVENT EMPLOYEE FROM EARNING A REASONABLE LIVELIHOOD. 
EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT THE COVENANTS CONTAINED HEREIN ARE
NECESSARY FOR THE PROTECTION OF THE COMPANY’S LEGITIMATE BUSINESS INTERESTS AND
CONFIDENTIAL INFORMATION AND ARE REASONABLE IN SCOPE AND CONTENT.

 


14.          SEVERABILITY AND REFORMATION.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW,
AND IF THE RIGHTS OR OBLIGATIONS OF EMPLOYEE OR THE COMPANY UNDER THIS AGREEMENT
WOULD NOT BE MATERIALLY AND ADVERSELY AFFECTED THEREBY, SUCH PROVISION SHALL BE
FULLY SEVERABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART THEREOF,
THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR
BY ITS SEVERANCE HEREFROM, AND IN LIEU OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS AGREEMENT A
LEGAL, VALID AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE, AND THE COMPANY

 

10

--------------------------------------------------------------------------------


 


AND EMPLOYEE HEREBY REQUEST THE COURT TO WHOM DISPUTES RELATING TO THIS
AGREEMENT ARE SUBMITTED TO REFORM THE OTHERWISE UNENFORCEABLE COVENANT IN
ACCORDANCE WITH THIS SECTION 14.

 


15.          HEADINGS, GENDER, ETC.  THE HEADINGS USED IN THIS AGREEMENT HAVE
BEEN INSERTED FOR CONVENIENCE AND DO NOT CONSTITUTE MATTER TO BE CONSTRUED OR
INTERPRETED IN CONNECTION WITH THIS AGREEMENT.  UNLESS THE CONTEXT OF THIS
AGREEMENT OTHERWISE REQUIRES, (I) WORDS OF ANY GENDER SHALL BE DEEMED TO INCLUDE
EACH OTHER GENDER; (II) WORDS USING THE SINGULAR OR PLURAL NUMBER SHALL ALSO
INCLUDE THE PLURAL OR SINGULAR NUMBER, RESPECTIVELY; AND (III) THE TERMS
“HEREOF,” “HEREIN,” “HEREBY,” “HERETO,” AND DERIVATIVE OR SIMILAR WORDS SHALL
REFER TO THIS ENTIRE AGREEMENT.

 


16.          GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF “NEW YORK” WITHOUT GIVING EFFECT TO ANY
PRINCIPLE OF CONFLICT OF LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.


 


17.          VENUE.  THE VENUE FOR ANY DISPUTE ARISING OUT OF THIS AGREEMENT OR
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL BE ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN NEW YORK, NEW YORK.


 


18.          SURVIVAL.  EMPLOYEE’S TERMINATION FROM EMPLOYMENT AND/OR THE
TERMINATION OF THIS AGREEMENT, FOR WHATEVER REASON, SHALL NOT REDUCE OR
TERMINATE EMPLOYEE’S COVENANTS AND AGREEMENTS SET FORTH HEREIN AND ALL SUCH
COVENANTS, INCLUDING THOSE CONTAINED IN SECTIONS 7, 8, 9, 10, & 12 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.

 


19.          NOTICES.  ANY NOTICE NECESSARY UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE CONSIDERED DELIVERED THREE DAYS AFTER MAILING IF SENT
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR WHEN RECEIVED, IF SENT BY TELECOPY,
PREPAID COURIER, EXPRESS MAIL OR PERSONAL DELIVERY TO THE FOLLOWING ADDRESSES:


 

If to the Company:

 

INVESTools Inc.

 

 

Attn: Nobumichi Hara

 

 

13947 S. Minuteman Dr.

 

 

Draper, Utah 84020

 

 

 

If to Employee:

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 


20.          ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING
AND AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDES ANY OTHER AGREEMENT BETWEEN
EMPLOYEE AND THE COMPANY, WHETHER ORAL OR IN WRITING, WITH RESPECT TO THE
SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY ONLY BE MODIFIED PURSUANT TO SECTION
24.

 


21.          NO WAIVER.  THE FOREBEARANCE OR FAILURE OF ONE OF THE PARTIES
HERETO TO INSIST UPON STRICT COMPLIANCE BY THE OTHER WITH ANY PROVISIONS OF THIS
AGREEMENT, WHETHER CONTINUING OR NOT, SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
RIGHTS OR PRIVILEGES HEREUNDER.  NO WAIVER OF ANY RIGHT OR PRIVILEGE OF A PARTY
ARISING FROM ANY DEFAULT OR FAILURE HEREUNDER OF PERFORMANCE BY THE OTHER SHALL
AFFECT SUCH PARTY’S RIGHTS OR PRIVILEGES IN THE EVENT OF A FURTHER DEFAULT OR
FAILURE OF PERFORMANCE.

 

22.          ASSIGNMENT.  This Agreement is personal to Employee and may not be
assigned in any way by Employee without the prior written consent of the
Company.  This Agreement shall be assignable or delegable by the Company.  The
rights and obligations under this Agreement shall inure to the benefit of and
shall be binding upon the heirs, legatees, administrators and personal
representatives of Employee and upon the successors, representatives and assigns
of the Company.

 


23.          BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING ON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS.

 


24.          MODIFICATION.  THIS AGREEMENT MAY BE MODIFIED ONLY BY A WRITTEN
AGREEMENT SIGNED BY BOTH PARTIES.  ANY SUCH WRITTEN MODIFICATION MAY ONLY BE
SIGNED BY THE PRESIDENT OR CHIEF EXECUTIVE OFFICER OF THE COMPANY.

 


25.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, AND
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


26.          INDEMNIFICATION IN THE EVENT THAT EMPLOYEE IS MADE A PARTY OR IS
THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE,
OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE COMPANY, BY REASON OF THE FACT
THAT THE EXECUTIVE IS OR WAS AN OFFICER, EMPLOYEE, OR AGENT OF THE COMPANY,
EMPLOYEE SHALL BE INDEMNIFIED BY THE COMPANY AGAINST EXPENSES, INCLUDING
ATTORNEYS’ FEES, JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND
REASONABLY INCURRED BY EMPLOYEE IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IF EMPLOYEE ACTED IN GOOD FAITH AND IN A MANNER EMPLOYEE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND, WITH
RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE
HER CONDUCT WAS UNLAWFUL;  PROVIDED, THAT FUNDS PAID OR REQUIRED TO BE PAID TO
EMPLOYEE AS A RESULT OF THE PROVISIONS OF THIS SECTION SHALL BE RETURNED TO THE
COMPANY OR REDUCED, AS THE CASE MAY BE, TO THE EXTENT THAT EMPLOYEE RECEIVES
FUNDS PURSUANT TO AN INDEMNIFICATION FROM ANY OTHER CORPORATION OR
ORGANIZATION.  EXPENSES INCURRED IN DEFENDING A CIVIL, CRIMINAL, ADMINISTRATIVE
OR INVESTIGATIVE ACTION, SUIT OR PROCEEDING MAY BE PAID BY THE COMPANY IN

 

12

--------------------------------------------------------------------------------


 


ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION, SUIT OR PROCEEDING AS
AUTHORIZED BY THE BOARD OF DIRECTORS IN THE SPECIFIC CASE UPON RECEIPT OF AN
UNDERTAKING BY THE EXECUTIVE TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE
DETERMINED THAT EMPLOYEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY.  THE
INDEMNIFICATION HEREBY PROVIDED SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER
RIGHTS TO WHICH EMPLOYEE MAY BE ENTITLED UNDER ANY LAW, BYLAW, AGREEMENT, VOTE
OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, OR OTHERWISE, BOTH AS TO ACTION IN
AN OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH
OFFICE, AND SHALL CONTINUE AS TO EMPLOYEE ONCE SHE HAS CEASED TO PROVIDE
SERVICES TO THE COMPANY.


 

27.          EMPLOYEE ACKNOWLEDGEMENT.    Employee acknowledges that she has had
the opportunity to consult legal counsel in regard to this Agreement, that she
has read and understands this Agreement, that she is fully aware of its legal
effect, and that she has entered into it freely and voluntarily and based on her
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

 

 

 

 

AINSLIE SIMMONDS

 

 

 

 

 

Date:

December 8, 2005

 

 

 

 

 

 

 

 

INVESTOOLS INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

LEE BARBA

 

 

 

CEO

 

 

 

 

 

Date:

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTOOLS INC

CODE OF BUSINESS CONDUCT AND ETHICS FOR

MEMBERS OF THE BOARD OF DIRECTORS

AND EXECUTIVE OFFICERS

OF INVESTOOLS INC AND ITS SUBSIDIARIES

 

ADOPTED BY THE BOARD OF DIRECTORS ON AUGUST 14, 2003

 

 

The Board of Directors (the “Board”) of INVESTools Inc. (“INVESTools”) has
adopted the following Code of Business Conduct and Ethics for Members of the
Board of Directors and Executive Officers (this “Code”). This Code is also
applicable to officers and directors of all subsidiaries of INVESTools.  This
Code is intended to focus the Board, each Director, Company management, and each
Executive Officer on areas of ethical risk, provide guidance to Directors and
management to help them recognize and deal with ethical issues, provide
mechanisms to report unethical conduct, and help foster a culture of honesty and
accountability. Each Director and Executive Officer must comply with the letter
and spirit of this Code. This Code encompasses INVESTools’ policies on Business
Ethics, Conflict of Interest, Employee Inventions and Confidential Information,
Improper Business Payments, U.S. Antitrust Laws, Ethics for Senior Financial
Officers and Insider Trading.

 

No code or policy can anticipate every situation that may arise. Accordingly,
this Code is intended to serve as a source of guiding principles for Directors
and Executive Officers. Directors and Executive Officers are encouraged to bring
questions about particular circumstances that may implicate one or more of the
provisions of this Code to the attention of the Chair of the Audit Committee,
who may consult with legal counsel as appropriate.

 

1. CONFLICT OF INTEREST.

 

A “conflict of interest” occurs when a Director’s or Executive Officer’s private
interest interferes in any way, or appears to interfere, with the interests of
INVESTools as a whole. Conflicts of interest also arise when a Director or
Executive Officer, or a member of his or her immediate family, receives improper
personal benefits as a result of his or her position as a Director or Executive
Officer of INVESTools. Loans or guarantees of obligations may create conflicts
of interest; therefore, INVESTools shall not make any personal loans or
extensions of credit to nor become contingently liable for any indebtedness of
Directors or Executive Officers or a member of his or her family.

 

Directors and Executive Officers must avoid conflicts of interest with
INVESTools. Any situation that involves, or may reasonably be expected to
involve, a conflict of interest with INVESTools must be disclosed immediately to
the Chair of the Audit Committee.

 

This Code does not attempt to describe all possible conflicts of interest that
could develop. Some of the more common conflicts from which Directors and
Executive Officers must refrain, however, are set out below.

 

•                  Relationship of Company with third parties. Directors and
Executive Officers may not engage in any conduct or activities that are
inconsistent with INVESTools’ best interests or that disrupt or impair
INVESTools’ relationship with any person or entity with which INVESTools has or
proposes to enter into a business or contractual relationship.

•                  Compensation from non-Company sources. Directors and
Executive Officers may not accept compensation, in any form, for services
performed for INVESTools from any source other than

 

14

--------------------------------------------------------------------------------


 

INVESTools.

•                  Gifts. Directors and Executive Officers and members of their
families may not offer, give or receive gifts from persons or entities who deal
with INVESTools in those cases where any such gift is being made in order to
influence the Directors’ or Executive Officers’ actions as members of the Board
and senior management of INVESTools, or where acceptance of the gifts could
create the appearance of a conflict of interest. De minimus gifts valued
individually at less than $100, or less than $250 in the aggregate value, from a
single such person or entity on an annual basis are excepted.

 

2. CORPORATE OPPORTUNITIES.

 

Directors and Executive Officers owe a duty to INVESTools to advance its
legitimate interests when the opportunity to do so arises. Executive Officers,
and Directors when an opportunity that relates to INVESTools’ business has been
presented to the Directors solely by INVESTools or its agents and until such
time as INVESTools has determined that it will not pursue the opportunity, are
prohibited from: (a) taking for themselves personally opportunities that are
discovered through the use of corporate property, information or the Director’s
or Executive Officer’s position; (b) using INVESTools’ property, information, or
position for personal gain; or (c) personally competing with INVESTools,
directly or indirectly, for business opportunities. However, if it has been
determined that INVESTools will not pursue an opportunity that relates to
INVESTools’ business, a non-management Director may do so.

 

3. CONFIDENTIALITY.

 

Directors and Executive Officers must maintain the confidentiality of
information entrusted to them by INVESTools or its customers, and any other
confidential information about INVESTools that comes to them, from whatever
source, in their capacity as Director or Executive Officer, except when
disclosure is authorized or required by laws or regulations. Confidential
information includes all non-public information that might be of use to
competitors, or harmful to INVESTools or its customers, if disclosed.

 

4. PROTECTION AND PROPER USE OF COMPANY ASSETS.

 

Theft, carelessness and waste of assets have a direct impact on INVESTools’
profitability. Directors and Executive Officers shall protect INVESTools’ assets
and ensure their efficient use.

 

5. FAIR DEALING.

 

The conduct required by fair dealing requires honesty in fact and the observance
of reasonable commercial standards of fair dealing. Directors and Executive
Officers shall deal fairly and oversee fair dealing by employees and officers
with INVESTools’ directors, officers, employees, customers, suppliers and
competitors. None should do anything that could be interpreted as dishonest or
outside reasonable commercial standards of fair dealing.

 

6. COMPLIANCE WITH LAWS, RULES AND REGULATIONS.

 

Directors and Executive Officers shall comply, and oversee compliance by
Executives, officers and other directors, with all laws, rules and regulations
applicable to INVESTools.

 

7. COMPLIANCE WITH THIS CODE CANNOT BE WAIVED.

 

While the Board or any Committee of the Board cannot waive compliance with this
Code, the Board may, upon a favorable recommendation from its Audit Committee,
determine that a proposed course of conduct does not contravene the substantive
requirements of this Code.

 

15

--------------------------------------------------------------------------------


 

8. ENCOURAGING THE REPORTING OF ANY ILLEGAL OR UNETHICAL BEHAVIOR.

 

Directors and Executive Officers should promote ethical behavior and take steps
to create a working environment at INVESTools that: (a) encourages employees to
talk to supervisors, managers and other appropriate personnel when in doubt
about the best course of action in a particular situation; (b) encourages
employees to report violations of laws, rules, regulations or INVESTools’ Code
of Ethics to appropriate personnel; and (c) fosters the understanding among
employees that INVESTools will not permit retaliation for reports made in good
faith.

 

9. FAILURE TO COMPLY; COMPLIANCE PROCEDURES.

 

A failure by any Director or Executive Officer to comply with the laws or
regulations governing INVESTools’ business, this Code or any other Company
policy or requirement may result in disciplinary action, and, if warranted,
legal proceedings. Directors and Executive Officers should communicate any
suspected violations of this Code promptly to the Chair of the Audit Committee.
Violations will be investigated by the Audit Committee or by a person or persons
designated by the Audit Committee and appropriate action will be taken in the
event of any violations of this Code.

 

10. ANNUAL REVIEW.

 

Annually, each Director and Executive Officer shall provide written
certification that he or she has read and understands this Code and its contents
and that he or she has not violated, and is not aware that any other Director or
Executive Officer has violated, this Code.

 

16

--------------------------------------------------------------------------------